Title: To James Madison from William C. C. Claiborne, 8 September 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


8 September 1804, New Orleans. “I have the honor to enclose you a copy of a letter which I addressed to the Marquis of Casa Calvo, upon the subject of the alarm excited at Nachitoches, in consequence of the reports from Nacogdoches, together with a translation of his answer thereto.

“I should at an earlier period have addressed the Marquis on this subject, but was prevented by my late illness.
“The Mail due from the northward on yesterday, has not arrived; the irregularity in the post is much complained of, but I presume, it principally arises from the difficulties of the Wilderness road between the Mississippi Territory and Tennessee: the rider is frequently delayed by indisposition, high waters or the loss of his horse, and until the road can be settled, these inconveniences cannot be guarded against.
“A fever (which greatly resembles the yellow fever) continues to prevail in this city, and proves particularly fatal to strangers. The troops are removed into the Country, and many Americans have left the city.”
